Citation Nr: 1751566	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  05-25 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for left knee meniscectomy residuals with chondromalacia.

2.  Entitlement to an initial rating in excess of 10 percent for left knee limitation of flexion.

3.  Entitlement to a rating in excess of 10 percent for right knee meniscectomy residuals.

4.  Entitlement to a rating in excess of 10 percent for right knee arthritis.

5.  Entitlement to an increased rating for diffuse herniated disc L4-L5 with degenerative osteoarthritis of the lumbar spine, rated as noncompensable prior to January 24, 2008, rated 20 percent from January 24, 2008 to June 23, 2010, and rated 40 percent thereafter.

6.  Entitlement to an effective date earlier than July 8, 2010, for the grant of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1983 to February 1988.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from January 2003, June 2008, and May 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The appeal was previously remanded by the Board in December 2007, May 2010, and May 2014.

The appeal previously contained a claim of entitlement to service connection for bilateral lower extremity neurological disorders.  In a June 2017 rating decision, the RO granted service connection for left and right lower extremity sciatic nerve impairment.  This decision constituted a full grant of the benefit sought.  The claim is no longer before the Board.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Left and Right Knee Disabilities

The Veteran seeks ratings in excess of 10 percent for his service-connected left knee limitation of flexion and right knee arthritis.  Both disabilities are, in effect, evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5260, and their ratings are assigned based upon limitation of flexion of the knee.  As evaluations under DC 5260 are predicated on range of motion measurements, DC 5260 does not subsume the functional loss factors discussed in 38 C.F.R. §§ 4.40 and 4.45 and the Board must consider whether those factors further limit the range of motion of the knees beyond the objective test results.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran underwent VA examinations in October 2001, December 2002, July 2010, and January 2013.  The objective test results show that neither the Veteran's left or right knee exhibited a compensable degree of limitation of flexion; that is, while both knees showed limitation of flexion, neither was limited to 60 degrees or less.  See 38 C.F.R. § 4.71a, DC 5260.  The examination reports did show that the knee disabilities manifested with functional loss factors such as painful motion, fatigue, less movement than normal, incoordination, stiffness, weakness, and interference with sitting, standing and/or weight bearing.  All of the examination reports, but for the most recent one in January 2013, also indicated that the knees experience flare-ups.  The evidence of record does not allow the Board to make a fully informed decision as to whether those functional loss factors or flare-ups result in further limitation of motion beyond the objective test results such that the Veteran would or would not be entitled to an increased rating.  DeLuca, supra.  Accordingly, remand is required for a new VA examination.  38 C.F.R. § 4.2.  The examination should reveal the current severity of the Veteran's knee disabilities and the examiner should also provide a retrospective opinion concerning limitation of motion based on functional loss factors and flare-ups.  

The Veteran also seeks higher ratings for his service-connected left and right knee meniscectomy residuals.  As he will undergo a new VA examination to determine the current severity of his knee disabilities, the examination report will necessarily provide new evidence pertinent to these claims.  Accordingly, these claims are not ripe for adjudication.  Their adjudication is, therefore, deferred.

Lumbar Spine Disability

The Veteran seeks a higher rating for his lumbar spine disability.  The disability is rated as noncompensable prior to January 24, 2008, rated 20 percent from January 24, 2008 to June 23, 2010, and rated 40 percent thereafter pursuant to 38 C.F.R. § 4.71a, DC 5003-5242.  The evaluation of this disability is predicated on range of motion measurements and the DC does not subsume the functional loss factors discussed in 38 C.F.R. §§ 4.40 and 4.45.  The Board must consider whether those factors further limit the range of motion of the lumbar spine beyond the objective test results.  DeLuca, supra.  For the period from June 23, 2010 onward, the disability is rated 40 percent disabling, the highest rating available for limitation of motion without ankylosis; for this period, consideration of DeLuca is not warranted.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  For the period prior to June 23, 2010, the disability is rated at less than 40 percent disabling and, therefore, consideration of DeLuca is required.  Id.

Prior to June 23, 2010, the Veteran's lumbar spine was evaluated in VA examinations dated February 2008 and June 2009.  The examination reports show that the lumbar spine manifested with functional loss factors such as painful motion, less movement than normal, fatigue, weakness, and stiffness.  During the February 2008 examination the Veteran also reported experiencing flare-ups that cause further limitation of motion.  The evidence of record does not allow the Board to make a fully informed decision as to whether those functional loss factors or flare-ups result in further limitation of motion beyond the objective test results such that the Veteran would or would not be entitled to an increased rating.  DeLuca, supra.  Accordingly, remand is required for a new VA examination.  38 C.F.R. § 4.2.  The examination should reveal the current severity of the Veteran's lumbar spine disability and the examiner should also provide a retrospective opinion concerning limitation of motion based on functional loss factors and flare-ups.  


TDIU

The Veteran seeks an effective date prior to July 8, 2010 for the grant of a TDIU.  The requested development of the issues on appeal may affect whether such entitlement may be considered on a schedular or extraschedular basis and the retrospective opinions should also further illuminate the Veteran's functional capacity during the period at issue.  The Board will also request that the examiner describe the functional impairment caused solely by the Veteran's service-connected disabilities based upon a retrospective view of the pertinent evidence.  Accordingly, the Board finds the issues to be inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Adjudication of the claim for an earlier effective date for TDIU is deferred.   

Accordingly, the appeal is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the current severity of his left and right knee disabilities.  The entire claims file, to include a copy of this REMAND, must be reviewed by the examiner in conjunction with the examination.

The left and right knees should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with the range of the opposite undamaged joint.  These findings are required by VA regulations as interpreted by courts.  If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary or is not medically appropriate in this case, he or she should clearly explain why that is so.

The examiner is asked to express two opinions on functional loss.  One opinion should consider the Veteran's current functional loss.  The second opinion should be a retrospective opinion considering functional loss dating back to May 2001; in other words, for the entire appeal period for the knees.  

In providing these opinions, the examiner must answer whether pain, weakness, fatigability, or incoordination cause additional functional impairment on repeated use overtime or during flare-ups.  The examiner should assess additional functional impairment in terms of the degree of additional range-of-motion loss, if possible.  

If the Veteran is not being observed during a flare-up or after repeated use over time during the examination, the examiner should still estimate any additional functional impairment based on the evidence of record and the Veteran's lay descriptions of repeated use or flares' severity, frequency, duration, and/or functional loss manifestations.  This is especially necessary for the retrospective opinion.  To be clear, for that opinion, the Veteran should be asked to give a retrospective lay description of such characteristics, and the examiner should consider his response in formulating the opinion.

If it is not feasible to determine the extent to which the Veteran experiences additional functional loss on repeated use over time or during flare-ups without resorting to speculation, the examiner must provide an explanation for why this is so.  The examiner is further advised that the inability to provide an opinion without resorting to speculation must be based the limitation of knowledge in the medical community at large and not a limitation - whether based on lack of expertise, insufficient information, or unprocured testing - of the individual examiner. 

A complete rationale must be provided for all opinions expressed.

2.  Schedule the Veteran for a VA examination to determine the current severity of his lumbar spine disability.  The entire claims file, to include a copy of this REMAND, must be reviewed by the examiner in conjunction with the examination.

The lumbar spine should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with the range of the opposite undamaged joint.  These findings are required by VA regulations as interpreted by courts.  If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary or is not medically appropriate in this case, he or she should clearly explain why that is so.

The examiner is asked to express two opinions on functional loss.  One opinion should consider the Veteran's current functional loss.  The second opinion should be a retrospective opinion considering functional loss prior to June 23, 2010.  

In providing these opinions, the examiner must answer whether pain, weakness, fatigability, or incoordination cause additional functional impairment on repeated use overtime or during flare-ups.  The examiner should assess additional functional impairment in terms of the degree of additional range-of-motion loss, if possible.  

The examiner should be aware that during the February 2008 VA examination, the Veteran reported that he did experience flare-ups that cause further limitation of motion.  This should be considered in the retrospective opinion.

If the Veteran is not being observed during a flare-up or after repeated use over time during the examination, the examiner should still estimate any additional functional impairment based on the evidence of record and the Veteran's lay descriptions of repeated use or flares' severity, frequency, duration, and/or functional loss manifestations.  This is especially necessary for the retrospective opinion.  To be clear, for that opinion, the Veteran should be asked to give a retrospective lay description of such characteristics, and the examiner should consider his response in formulating the opinion.

If it is not feasible to determine the extent to which the Veteran experiences additional functional loss on repeated use over time or during flare-ups without resorting to speculation, the examiner must provide an explanation for why this is so.  The examiner is further advised that the inability to provide an opinion without resorting to speculation must be based the limitation of knowledge in the medical community at large and not a limitation - whether based on lack of expertise, insufficient information, or unprocured testing - of the individual examiner. 

3.  In addition, the examiner should comment on the Veteran's ability to function in an occupational environment for the period prior to July 8, 2010.  Specifically, the examiner is asked to describe the functional impairment caused solely by his service-connected disabilities to include residuals of a left knee meniscectomy with chondromalacia, residuals of a right knee meniscectomy with chondromalacia, right knee arthritis, and lumbosacral strain prior to July 8, 2010.  

In providing this retrospective commentary, the examiner should document any reported education and work experience and consider all of the evidence of record, to include records from the Social Security Administration and an April 2005 opinion by a VA orthopedic surgeon.  See, e.g., November 2001 Physical Residual Functional Capacity Assessment (noting that the Veteran's knees and back produce a chronic pain syndrome, and that he is unable to engage a full range of sedentary work); VA treatment record (4/29/2005) (orthopedic surgeon advised the Veteran that the arthritic changes in his knees are clinically sufficiently severe to make him unemployable at the present time); July 2009 private orthopedic examination (physician concluded the Veteran's considerable low back and knee pain resulted in marked limitation for all physical activities).

A complete rationale must be provided for all opinions and commentary expressed.

3.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




